In the present application, applicant essentially argues that Wu fails to disclose “removing the filtered plurality of spatial frequency bands from the plurality of spatial frequency bands to generate a plurality of enhanced bands”.
The Examiner respectfully disagrees.  Wu discloses “perform[ing] temporal processing on each spatial band. The method considers the time series corresponding to the value of a pixel in a frequency band and applies a bandpass filter to extract (read as removing the filtered plurality of spatial frequency bands) the frequency bands of interest.  As one example, the method may select frequencies within the range of 0.4–4 Hz, corresponding to 24-240 beats per minute, if the user wants to magnify a pulse. If the method extracts the pulse rate, it can employ a narrow frequency band around that value. The temporal processing is uniform for all spatial levels and for all pixels within each level. The method then multiplies the extracted bandpassed signal by a magnification factor C. This factor can be specified by the user, and may be attenuated automatically according to guidelines described later in this application. Next, the method adds the magnified signal to the original signal and collapses the spatial pyramid to obtain the final output.”  (Paragraph 42 of Wu)
Additionally,  the applicant argues that : “To reveal hidden information (e.g., blood flow), output from the temporal filter 208 may be differently amplified (read as plurality) by the amplification factors 212, or to suppress the artifacts, amplification of the corresponding bands, which are to be suppressed, are reduced. In other words, as disclosed by Wu, the amplifications are differently or independently applied to each band.”. Fig.2 in Wu shows the temporal filter 208 can be generated plurality of frequency bands. Furthermore, the amplification factors 212 is generated a plurality of spatial bands as Q1, Q2 … Qn.

    PNG
    media_image1.png
    553
    881
    media_image1.png
    Greyscale


The simple fact remains that the claims only broadly recite removing the filtered plurality of spatial frequency bands.  It has been shown that this feature is taught by the Wu reference.  If the Applicant intends to differentiate between the present application and the Wu reference, then such differences should be made explicit in the claims.  As a result, the argued features are written such that they read upon the cited references; therefore, the previous rejection still applies.

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665